Mr. Justice Wilkin delivered the opinion of the court: This was an action in assumpsit, by appellee, against appellant, in the Superior Court of Cook county, to recover for services as a teacher, the amount claimed in the declaration being only $500. On a trial in the circuit, court judgment was rendered for plaintiff for $300 and cost of suit. The defendant appealed to the Appellate Court, where the judgment of the circuit court was affirmed. An attempt is now made to bring the record here by appeal, without any certificate from the Appellate Court that the case involves questions of law of such importance as that they should be passed upon by this court. A motion is here made by the appellee to dismiss the appeal for want of such certificate. Manifestly that motion must prevail. The statute is peremptory. Starr & Curtis’ Stat. (2d ed.) 1153. The appeal will be dismissed. Appeal dismissed.